                  Case 3:20-cr-01139-BGS Document 19 Filed 05/05/20 PageID.18 Page 1 of 2
  AO 245B        (Rev. 12/11) Judgment in a Criminal Petty Case
                  Sheet 1

                                             UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                          UNITED STATES OF AMERICA                                 AMENDED JUDGMENT
                                              v.                                   IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                        JUAN DELGADO-CHAIDEZ (1)
                                                                                   Case Number: 20CR1139-BGS
                                                                                   Salil Dudani, FD
                                                                                   Defendant’s Attorney
  REGISTRATION NO. 93056298

 •THE DEFENDANT:
  181 pleaded guilty to count(s) 1 of the Information
 •        was found guilty on count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                            Count
  Title & Section                                                        Nature of Offense                                                 Number(s)
  8:1325                                                              Improper Entry by an Alien                                           1
                                                                           (Misdemeanor)




              The defendant is sentenced as provided in pages 2 through                  2         of this judgment.


•      The defendant has been found not guilty on count(s)

•181   Count(s)
       Assessment: $10- WAIVED
                                                                                 is          are
                                                                                                   •   dismissed on the motion of the United States.




       Fine waived
                                                     •    Forfeiture pursuant to order filed                                       , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
       or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
       defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                      April 30, 2020
                                                                                      Date of Imposition of Sentence




                                                                                      HON. BERNARD G. SKOMAL
                                                                                      UNITED STATES MAGISTRATE JUDGE

                                                                                                                                               20CR1139-BGS
              Case 3:20-cr-01139-BGS Document 19 Filed 05/05/20 PageID.19 Page 2 of 2
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 — Imprisonment

                                                                                                          Judgment — Page   2    of    2
DEFENDANT: JUAN DELGADO-CHAIDEZ
CASE NUMBER: 20CR1139-BGS
                                                                    IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served




     •    Sentence imposed pursuant to Title 8 USC Section 1326(b).

     •    The court makes the following recommendations to the Bureau of Prisons:




     •    The defendant is remanded to the custody of the United States Marshal.


     •    The defendant shall surrender to the United States Marshal for this district:

            • -----•
                at
                as notified by the United States Marshal.
                                                             a.m.
                                                                      •   p.m.    on                                        .




     •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          •------------------
          •     as notified by the United States Marshal.

          •     as notified by the Probation or Pretrial Services Office.


                                                                          RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                            to

at                                                          , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL

                                                                                 By
                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                                20CR1139-BGS
